Citation Nr: 0929182	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to a compensable rating for bilateral conductive 
deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from September 1957 
to September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The Board notes that in his December 2007 Board hearing the 
Veteran requested a local hearing with a Decision Review 
Office as well as a Travel Board hearing.  A local hearing 
was subsequently scheduled for October 2008, which the 
Veteran cancelled.  He did, however, testify in May 2009 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in Columbia.  The transcript of that hearing is of 
record.

The veteran reports that he has to wear a hearing aid and 
that his decreased hearing is worse on the left.  During his 
May 2009 Travel Board hearing he complained of difficulty 
hearing without his hearing aids.  

Review of the record reveals that in addition to numerous C&P 
audiology examinations, the Veteran was tested by VA during 
an Audiology Clinic visit in May 2007.  Although bilateral 
hearing threshold averages were reported, specific findings 
at 1000, 2000, 3000, and 4000 Hertz were not.  This evidence 
is relevant to the issue on appeal and therefore remand for 
acquisition of the May 2007 audiogram is warranted.  38 
C.F.R. § 3.159(c)(2).  Since the claims folder is being 
returned it should be updated to include any VA treatment 
records compiled since December 2008.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from December 4, 2008.  If 
no such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Contact the Charleston VAMC and request 
a copy of the audiogram derived during the 
May 2007 Audiology Clinic examination and 
then associate the test results with the 
Veteran's claims folder.

3.  After any further development deemed 
necessary based on the evidence received, 
to include a VA examination if such is 
warranted, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




